Citation Nr: 1446736	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-02 133	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for insomnia, to include as due to herbicide exposure.

2. Entitlement to service connection for frequent urination, to include as due to herbicide exposure.

3. Entitlement to service connection for fungus of the toenails, to include as due to herbicide exposure.

4. Entitlement to service connection for vertigo/left ear ache/dizziness, to include as due to herbicide exposure.

5. Entitlement to service connection for numbness of the feet, to include as due to herbicide exposure.

6. Entitlement to service connection for numbness of the hands, to include as due to herbicide exposure.

7. Entitlement to service connection for fever/sweating, to include as due to herbicide exposure.

8. Entitlement to service connection for chest rash, to include as due to herbicide exposure.

9. Entitlement to an increased initial rating in excess of 10 percent for degenerative arthritis of the right knee with residual surgical scar.

10. Entitlement to an increased initial rating in excess of 10 percent for degenerative arthritis of the left knee.



ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.  His DD-Form 214 indicates service in the Republic of Vietnam from July 4, 1971, to April 7, 1972.  The Veteran's Military Occupational Specialty (MOS) was as a Military Policeman, and his awards and decorations include the Vietnam Campaign Medal with 60 device.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 Rating Decision (which denied the Veteran's claims for entitlement to service connection for insomnia, fungus of the toenails, vertigo/left earache/dizziness, frequent urination, numbness of the feet, numbness of the hands, fever/sweating, and chest rash) and a June 2011 Rating Decision (which denied the Veteran's claims for entitlement to an increased initial rating in excess of 10 percent for degenerative arthritis of the right knee with residual surgical scar and entitlement to an increased initial rating in excess of 10 percent for degenerative arthritis of the left knee) by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In a VA Form 9 substantive appeal received in December 2013 as well as a handwritten statement received in April 2014, the Veteran raised a claim for entitlement to service connection for tinnitus.  Also, in his April 2014 statement, the Veteran reported that he had been seen by a VA audiologist on March 24, 2014, at the West Los Angeles, California, VA Medical Center.  Because the issue of entitlement to service connection for tinnitus has not been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for:  (1) insomnia, to include as due to herbicide exposure; (2) fungus of the toenails, to include as due to herbicide exposure; (3) vertigo/left ear ache/dizziness, to include as due to herbicide exposure; (4) frequent urination, to include as due to herbicide exposure; (5) numbness of the feet, to include as due to herbicide exposure; (6) numbness of the hands, to include as due to herbicide exposure; (7) fever/sweating, to include as due to herbicide exposure; and (8) chest rash, to include as due to herbicide exposure, are addressed in the REMAND portion of this decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's right knee disability is evidenced by extension to zero degrees (minus 30 degrees with pain) and flexion to 90 degrees (70 degrees with pain), which is objectively confirmed by findings such as tenderness, locking, pain, and crepitus; the Veteran's residual surgery scars are linear, superficial, measure 1.2 cm. by 0.2 cm. in their entirety, are not painful, and evidence no limitation of motion or function.  

2. For the entire initial rating period, the Veteran's left knee disability results in extension to zero degrees and flexion to 120 degrees (120 degrees with pain), which is objectively confirmed by findings such as tenderness, pain, and crepitus.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right knee degenerative arthritis, with residual surgical scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 4.118, Diagnostic Codes 7800-7805 (2013).

2. The criteria for an initial rating in excess of 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

As the issues on appeal concern initial ratings in excess of 10 percent for degenerative arthritis of the right knee with residual surgical scar and for degenerative arthritis of the left knee-and come before the Board on appeal from a decision which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claims.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes service treatment records (STRs), private treatment records, VA treatment records, and a VA examination conducted in March 2011.  The VA examination was adequate, because it was performed by a medical professional based upon a review of the claims file and includes a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  Notably, the Veteran advised the Board in December 2013 that he had no additional evidence to submit to VA.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See 38 C.F.R. § 4.2 (2013); Fenderson v. West, 12 Vet.App 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected degenerative arthritis of the right knee with residual surgical scar and degenerative arthritis of the left knee result in symptoms that would warrant different ratings based upon distinct time periods.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the U.S. Court of Appeals of Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology.  Such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca, 8 Vet. App. at 204-07 (indicating that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 308-10.  

C. Analysis

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his right knee degenerative arthritis with residual surgical scar, and to an initial disability evaluation in excess of 10 percent for left knee degenerative arthritis.  For the reasons that follow, the Board concludes that increased ratings are not warranted.  The Veteran's initial 10 percent ratings for his right and left knees are assigned for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 (arthritis due to trauma, substantiated by X-ray findings) is to be rated as degenerative arthritis, pursuant to Diagnostic Code 5003.  

Diagnostic Code 5003 provides ratings based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved (Diagnostic Codes 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion (to be combined, not added, under DC 5003).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).

For rating purposes, the normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; a 10 percent rating where extension is limited to 10 degrees; a 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees. 

Additionally, VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in those types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent (noncompensable) rating under Diagnostic Codes 5260 (flexion) or 5261 (extension), or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.40, 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Finally, the General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  

1. Initial Rating in Excess of 10 Percent for Degenerative Arthritis of the Right Knee with Residual Surgical Scar 

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his right knee degenerative arthritis with residual surgical scar.  He avers that he has suffered excruciating pain for four decades and that a higher initial evaluation is warranted.  As noted, the Veteran is in receipt of an initial 10 percent rating for degenerative arthritis of the right knee with residual surgical scar, rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

The evidence pertinent to the rating period on appeal consists of a VA contract examination of the knees dated March 21, 2011.  The Veteran reported bilateral knee pain since 1971, with symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness and pain.  He indicated that he did not experience heat, redness, fatigability, deformity, drainage, effusion, subluxation, or dislocation. The Veteran stated that he experienced flare-ups as often as once per day, each episode lasting for 24 hours.  The Veteran rated the severity level of the flare-ups as 9 on a scale from 1 to 10 (10 being the worst).  The flare-ups were precipitated by physical activity and cold weather, and alleviated by rest and by Glucosamine/Chondroitin and Vicodin.  During the flare-ups, the Veteran described experiencing difficulty with prolonged sitting, standing, walking, climbing up and down the stairs and limitation of motion of the joint which was described as difficulty with bending, stooping down, kneeling or squatting.  He indicated undergoing right knee surgery in 1991 (a right knee arthroscopy was performed in August 1991 at Kaiser Permanente Hospital).  The Veteran stated he had had no incapacitating episodes during the preceding twelve months.  

Physical examination in March 2011 revealed four scars upon the right knee, which were linear and superficial, with no underlying tissue damage.  The entire scarred area measured 1.2 cm. by 0.2 cm.  The scars were not painful on examination, and there was no skin breakdown, inflammation, edema, keloid formation, or disfigurement.  There was also no limitation of motion or function specifically due to the scarring.  The Veteran's walk was antalgic due to right knee pain.

Upon examination of the right knee, there was tenderness, locking, pain, and crepitus.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, genu recurvatum, or subluxation in the right knee.  Right knee flexion was to 90 degrees, with pain at 70 degrees.  Right knee extension was full to zero degrees, with pain at minus 30 degrees.  The examiner indicated that right knee joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  X-ray examination revealed degenerative arthritic changes and early osteoarthritis.  The examiner diagnosed degenerative arthritis of the right knee, with scars status-post surgery.

The examiner opined that it was less likely than not that the Veteran's bilateral knee arthritis was associated with service.  She found that the Veteran's daily activities were not affected by his right knee disorder.  

In an addendum to her May 2011 examination report, the physician clarified that the Veteran's daily flare-ups were constant.  She also cited an in-service physical profile record, completed October 15, 1971, which stated that the Veteran had a probable internal derangement of the right knee, and that he was placed upon limited duty for seven days and was to run, stoop, climb, or carry heavy loads.  The Veteran was to use crutches and could perform clerk work or a job not requiring prolonged standing and movement of the right knee.  The examiner concluded that it was at least as likely as not that the Veteran's right knee condition began in service.  

In order to warrant an initial rating in excess of 10 percent for the Veteran's degenerative arthritis of the right knee with residual surgical scar, compensable limitation of motion must be demonstrated.  However, in the present case, the Veteran was shown to have full extension (that is extension to zero degrees) upon examination in May 2011.  With respect to limitation of flexion, the flexion of the Veteran's right knee was not shown to be limited to 60 degrees or less (it was to 90 degrees during May 2011 examination).  As such, the weight of the evidence does not demonstrate that a compensable rating is warranted under 5261 for limitation of extension or under 5260 for limitation of flexion.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  However, a higher rating is also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, locking, crepitus (popping), and stiffness, as well as his complaints of flare-ups.  The 2011 VA examination report did find objective evidence of pain with motion.  However, no additional loss of motion was noted on repetitive motion.  Indeed, the examiner indicated that right knee joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  The Board recognizes that evaluations of the same manifestations under different diagnoses are to be avoided.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently-assigned 10 percent rating.   

Moreover, even if flexion and extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion of the right knee.

The Board also finds that the evidence of record weighs against a finding of slight right knee impairment, as rated based on lateral instability or recurrent subluxation that would support a separate compensable disability rating under Diagnostic Code 5257.  During May 2011 VA examination, the Veteran was not shown to have either instability or subluxation on objective testing.  Moreover, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits in May 2011.  While the Board has considered the Veteran's subjective complaints of his right knee "giving way" made during May 2011 VA examination, the medical evidence does not demonstrate instability or subluxation and therefore a compensable disability evaluation under Diagnostic Code 5257 is not warranted.  In this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal, and said evidence also largely contemplates the Veteran's description of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  While the Veteran is competent to report symptoms (see Layno, 6 Vet. App. at 465), his lay testimony is competent to establish the presence of observable symptomatology (but not to make a medical determination).  Barr, 21 Vet. App. at 308-10.  

The Board has considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  The evidence does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); genu recurvatum (Diagnostic Code 5263) or removal of symptomatic semilunar cartilage(Diagnostic Code 5259).  As such, the Board finds that a higher initial rating in excess of 10 percent for the right knee is not warranted under any of these Diagnostic Codes. 

Finally, the Board has considered whether the Veteran is entitled to a separate compensable rating for his residual right knee scars.  VA examination in March 2011 revealed the four scars upon the right knee to be linear and superficial, with no underlying tissue damage.  The entire scarred area measured 1.2 cm. by 0.2 cm., the scars were not painful on examination, and there was also no limitation of motion or function specifically due to the scarring.  As such, the scars do not meet the criteria for a compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).  

2. Initial Rating in Excess of 10 Percent for Degenerative Arthritis of the Left Knee.  

The Veteran also contends that he is entitled to an initial rating in excess of 10 percent for his left knee degenerative arthritis.  He is currently assigned an initial 10 percent rating for degenerative arthritis of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Again, the evidence pertinent to the rating period on appeal consists of a VA contract examination of the knees dated March 21, 2011.  Upon examination of the left knee, there was tenderness and crepitus, but no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  There was neither genu recurvatum nor locking pain, and no ankylosis.

Left knee flexion was to 120 degrees, with pain at 120 degrees.  Left knee extension was full to zero degrees, with no pain.  The examiner indicated that left knee joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  X-ray examination revealed degenerative arthritic changes, mild to moderate osteoarthritis with more prominent changes in the medial and patellofemoral compartments.  The examiner diagnosed degenerative arthritis of the left knee.

The examiner opined that it was less likely than not that the Veteran's bilateral knee arthritis was associated with service.  She explained (referencing an October 8, 1971, STR) that the only available medical records showed left knee pain for three weeks upon playing basketball.  She found that the Veteran's daily activities were not affected by his left knee disorder.  

In her addendum to her May 2011 examination report, the physician clarified that the Veteran's daily flare-ups were constant.  She opined that it was at least as likely as not that the Veteran's left knee disorder was associated with service, because in 1971 he was evaluated for left knee pain of two to three weeks duration after playing basketball, and the Veteran provided a history of recurrent bilateral knee swelling since service and now evidenced degenerative changes.  

In order to warrant an initial rating in excess of 10 percent for his degenerative arthritis of the left knee, compensable limitation of motion must be shown.  However, the Veteran was shown to have full extension (that is extension to zero degrees) upon examination in May 2011.  With respect to limitation of flexion, the flexion of the Veteran's left knee was not shown to be limited to 60 degrees or less (it was to 120 degrees during May 2011 examination).  Hence, the weight of the evidence does not demonstrate that a compensable rating is warranted under either Diagnostic Code 5260 or 5261.

Nor is a higher disability evaluation warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, even upon considering both the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness,  crepitus, and stiffness, as well as his complaints of flare-ups.  The 2011 VA examination report did find objective evidence of pain with motion.  However, no additional loss of motion was noted on repetitive motion.  Indeed, the examiner indicated that right knee joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  The Board recognizes that evaluations of the same manifestations under different diagnoses are to be avoided.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently-assigned 10 percent rating.   

Moreover, even if flexion and extension were slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 36-38.  Pain does not, in this instance, affect some aspect of "the normal working movements of the body."  Id., at 43; see 38 C.F.R. § 4.40.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of motion of the left knee.

The Board also finds that the evidence of record weighs against a finding of slight left knee impairment, as rated based on lateral instability or recurrent subluxation, which would support a separate compensable disability rating under Diagnostic Code 5257.  During May 2011 VA examination, the Veteran was not shown to have either instability or subluxation on objective testing.  Moreover, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits in May 2011.  While the Board has considered the Veteran's subjective complaints of his left knee "giving way" made during May 2011 VA examination, the medical evidence does not demonstrate instability or subluxation and therefore a compensable disability evaluation under Diagnostic Code 5257 is not warranted.  The Veteran's competency to report symptoms may establish the presence of observable symptomatology (but does not permit a medical determination).  Barr, 21 Vet. App. at 308-10; Layno, 6 Vet. App. at 465.  

The Board has considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  The evidence does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); genu recurvatum (Diagnostic Code 5263) or removal of symptomatic semilunar cartilage(Diagnostic Code 5259).  As such, the Board finds that a higher initial rating in excess of 10 percent for the left knee is not warranted under any of these Diagnostic Codes. 


Referral for Extraschedular Consideration

The Board has considered whether the initial ratings appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 10 percent rating assigned for each of the Veteran's knees under Diagnostic Code 5010.  The schedular criteria for rating the knees encompass all symptoms and functional impairment associated with them.  

The schedular rating criteria encompass the Veteran's complaints of weakness, stiffness, lack of endurance, limitation of motion include locking, tenderness, pain, and flare-ups.  The Veteran's disagreement with the assigned schedular ratings for his knees does not equate to his having symptoms from his service-connected knee disabilities which are unusual (or different from) those contemplated by the schedular criteria.  

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 10 percent schedular ratings assigned for the Veteran's service-connected right and left knee disabilities.  Therefore, because the 10 percent schedular rating criteria for each joint are adequate to rate the Veteran's service-connected right and left knee disabilities, no extraschedular referral is warranted in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU

The Board further finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  Specifically, the Veteran has not alleged, and the record does not show, that the Veteran is rendered unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a claim for TDIU is not raised, and is not part of this appeal.  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee with residual surgical scar is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee is denied.  


REMAND

Upon review of the evidence of record, the Board finds that remand is warranted for the issues of entitlement to service connection for:  (1) insomnia, to include as due to herbicide exposure; (2) frequent urination, to include as due to herbicide exposure; (3) fungus of the toenails, to include as due to herbicide exposure; (4) vertigo/left ear ache/dizziness, to include as due to herbicide exposure; (5) numbness of the feet, to include as due to herbicide exposure; (6) numbness of the hands, to include as due to herbicide exposure; (7) fever/sweating, to include as due to herbicide exposure; and (8) chest rash, to include as due to herbicide exposure.  

On March 27, 2006, during an Agent Orange screening examination, the Veteran had complaints of numbness/tingling of the hands and feet, recurrent night sweats, "hot" chest areas, toenail fungus, frequent urination, and sleep disturbance.  The screening examination indicated that the Veteran's follow-up was to include Agent Orange protocol.  

In its February 2007 rating decision, the RO conceded that the Veteran had been exposed to Agent Orange (based upon the Veteran's DD-Form 214 showing Vietnam service from July 4, 1971, to April 7, 1972, with an MOS of Military Policeman).  As noted, the Veteran was awarded the Vietnam Campaign Medal with 60 device.  

With respect to the need for an indication that a Veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, viewing the evidence in the aggregate, the Board concludes that, as the Veteran has not been afforded an examination, such is warranted in this case.  The aforementioned evidence of record crosses the "low threshold" for triggering VA's duty to obtain an examination.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify any private or VA treatment since November 2013 (the date of the most recent VA records).  Any necessary authorization for the release of records should be obtained and any records identified should be requested.  All records obtained must be associated with the claims file.  If any records requested are unavailable, clearly document such in the claims file and notify the Veteran of any inability to obtain said records, in accordance with 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran the appropriate VA examination(s) to determine the current nature and etiology of any insomnia, frequent urination, toenail fungus, vertigo/left ear ache/dizziness, numbness of the hands, numbness of the feet, fever/sweating, and chest rash.  The record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report.  The VA examiner(s) should offer the following opinions: 

(a). Is it at least as likely as not (i.e., probability of 50 percent) that insomnia was caused by exposure to Agent Orange or any other herbicide during service?

(b). Is it at least as likely as not  (i.e., probability of 50 percent) that frequent urination was caused by exposure to Agent Orange or any other herbicide during service?

(c). Is it at least as likely as not  (i.e., probability of 50 percent) that fungus of the toenails was caused by exposure to Agent Orange or any other herbicide during service?

(d). Is it at least as likely as not (i.e., probability of 50 percent) that vertigo/left ear ache/dizziness was caused by exposure to Agent Orange or any other herbicide during service?

(e). Is it at least as likely as not (i.e., probability of 50 percent) that numbness of the feet was caused by exposure to Agent Orange or any other herbicide during service?

(f). Is it at least as likely as not (i.e., probability of 50 percent) that numbness of the hands was caused by exposure to Agent Orange or any other herbicide during service?

(g). Is it at least as likely as not (i.e., probability of 50 percent) that fever/sweating  was caused by exposure to Agent Orange or any other herbicide during service?

(h). Is it at least as likely as not  (i.e., probability of 50 percent) that chest rash was caused by exposure to Agent Orange or any other herbicide during service?

In rendering the opinions, the examiner is asked to consider the Veteran's complaints of numbness/tingling of the hands and feet, recurrent night sweats, "hot" chest areas, toenail fungus, frequent urination, and sleep disturbance (made during March 27, 2006, VA Agent Orange screening).  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.


3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


